IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RONALD B. LEGAIR,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5268

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 12, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Ronald B. LeGair, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS and WINSOR, JJ., CONCUR.